Title: To John Adams from Anthony Haswell, 3 June 1800
From: Haswell, Anthony
To: Adams, John



Sir,
Vermont, Bennington goal, June 3d:1800.—

I address you with freedom as the supreme executive of the nation of which it has ever been my boast to be a citizen, and my aim, as far as my abilities allowed, to support its inestimable privileges; having fought for its independence, rejoiced in its emancipation from the tyranny of Britain, and exulted in the establishment of the best constitution, in my estimation, at present operative in the world.—
On an action laid at Common Law by the U.S. against me, I am now Sir condemned for publishing in my paper, the Vermont Gazette, an introduction to the scheme of a lottery, sent to me for publication, and written by Elias Buel and James Lyon whose names were published in the advertisement annexed, the one as Manager, the other as Clerk of the Lottery; conceived in the words following.—
To the enemies of political persecution in the western district of Vermont.—
Your representative is holden by the oppressive hand of usurped power, in a loathsome prison, deprived almost of the light of heaven, and suffering every indignity that can be heaped on him by a hard-hearted savage, who has to the disgrace of federalism been elevated to a station where he can satiate his barbarity on the misery of his victims.—But in spite of Fitch and all the rest, and to their sorrow, time will pass away, the ninth of February will come, and will it bring liberty to the defender of your rights? No, without exertion it will not, eleven hundred dollars must be paid for his ransom. This money it is impossible for Col. Lyon to raise in an ordinary way.—A contribution is talked of, but this is an uncertain, humiliating, and precarious method. Col. Lyon has adopted a plan, which coincides with his feelings; and he hopes it may with those of his friends.
The plan is this, he has purchased the grant of a lottery, upon which he has formed a scheme, whereby he designs to sell his tickets for money, to the amount of his fine, and consequent losses, and pay the prizes in lands, houses, and such property as he wishes to dispose of.
May we not hope that his measure will answer the desired purpose, and that our representative shall not languish a day in prison, after the measure of federal vengeance is filled up.—
There was a second count in my indictment, for republishing an extract from the Aurora, remarking on a letter of Secretary McHenry, to General Darke of Virginia, conceived in the following terms.
“At the same time your administration publicly notified, that tories, men who had fought against our independence, who had shared in the desolation of our towns, the abuse of our wives, sisters, and daughters, were men worthy of the confidence of the government.”
On being obliged, by the prosecution, to affix a meaning to these publications, I adduced in evidence a conversation I had personally holden with Judge Patterson, in which he said, that the Marshal was not obliged to put Col. Lyon into a common prison, but that he might assign to him any decent apartment commodious room, perhaps his own parlour; but doubtless common politeness would induce him to accommodate him with a decent apartment.
In point of usurpation of power, and oppressive authority, I proved that the Marshal (or his deputy, expressly by his order) had denied Col. Lyon, for a term after his commitment, the use of pen, ink, and paper.—That he had likewise, which he owned, obliged his Col. Lyon’s visitants to set down their names and places of abode with the goaler, which had deterred many from visiting him in his loathsome cell. On the second count I produced the correspondence between Secretary McHenry and General Darke.
I have thus, sir, undisguisedly laid my case before you; my sentence is to endure two Calendar months imprisonment, and to pay two hundred dollars fine, and costs amounting to nearly one hundred.—The imprisonment commenced May 9th at ten o’clock in the morning.
I am, sir, a man low in property, the father of a large and expensive family, having been much troubled with sickness, and at present having one son, a promising youth of about fifteen years of age, who for near three months past has lain dangerously ill of a fever sore, and who wants all the consolation in my power to bestow, and much more succour than my circumstances can afford.
If, Sir, on reviewing the whole matter, you should deem a remission of my fine, and a dismission from my prison, to be an eligible measure, I shall gratefully acknowledge the favor, if not, I shall at least have discharged a duty, which for some days has laid upon my mind, that of striving to the utmost of my power, to avert impeding ruin from a family consisting of a wife and nine children, at present deprived of their principal support, the industry of an infirm father.
As a citizen of common education, neither understanding ceremony nor despising of it, unless when I esteem it derogatory to a freeman, /   I am sir, Your fellow citizen

Anthony Haswell.—